16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Larry TUFTE, Appellant,v.UNITED STATES of America, Appellee.
No. 93-1839.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 30, 1993.Filed:  January 27, 1994.

Before MAGILL, Circuit Judge, JOHN R. GIBSON,* Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Larry Wayne Tufte timely appeals from the district court's** denial of his petition for a writ of error coram nobis under 28 U.S.C. Sec. 1651(c).  We affirm.


2
After pleading guilty to receiving through the mail sexually explicit material involving minors in violation of 18 U.S.C. Sec. 2252(a)(2), Tufte was sentenced to twelve months imprisonment and two years of supervised release.  Having completed his sentence, Tufte petitioned for a writ of error coram nobis, contending that the government entrapped him.


3
A writ of error coram nobis is an "extraordinary remedy" which can only be granted upon a showing of a compelling basis.   Kandiel v. United States, 964 F.2d 794, 796-97 (8th Cir. 1992) (quoting  United States v. Morgan, 346 U.S. 502, 511, 512 (1954)).  The district court correctly denied the petition because Tufte waived the defense of entrapment when he pleaded guilty.   See United States v. Calva, 979 F.2d 119, 123 (8th Cir. 1992).  The Supreme Court's decision in  Jacobson v. United States, 112 S. Ct. 1535 (1992), does not change our opinion because unlike Tufte, Jacobson did not waive the defense of entrapment by pleading guilty.


4
We also agree with the district court that  United States v. X-Citement Video, Inc., 982 F.2d 1285 (9th Cir. 1992), petition for cert. filed, 62 U.S.L.W. 3360 (U.S. Nov. 5, 1993) (No. 93-723), does not mandate the granting of coram nobis relief.   See Howard v. United States, 962 F.2d 651, 653 (7th Cir. 1992) (coram nobis relief unavailable "unless a petitioner can show that he ... suffers from ongoing civil disabilities, or adverse collateral consequences, due to his ... allegedly wrongful conviction").


5
Accordingly, we affirm.



*
 The HONORABLE JOHN R. GIBSON was Circuit Judge of the United States Court of Appeals for the Eighth Circuit at the time this case was submitted, and took senior status on January 1, 1994, before the opinion was filed


**
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota